          Case 1:17-cr-00116-VM Document 84 Filed 11/10/20 Page 1 of 1




Robert G. Stahl, Esq.                               U.S. Department of Justice
April 7, 2017
Page 1                                              United States Attorney
                                                    Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007



                                                    November 10, 2020

BY ECF and EMAIL
The Honorable Victor Marrero
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, New York 10007

       Re:     United States v. Barry Connell, 17 Cr. 116 (VM)

Dear Judge Marrero:

        The Government respectfully submits this order to advise the Court of the status of Lisa
Connell’s third-party claim related to the forfeiture of certain specific property. The Government
has engaged in discussions with Ms. Connell regarding a potential resolution of her claim and has
reviewed supporting documentation. The Government is now prepared to propose a resolution to
the claim, but has not yet had an opportunity to prepare the requisite documentation. Accordingly,
the Government respectfully requests a period of 60 days to resolve the claim.

                                                    Respectfully submitted,

                                                    AUDREY STRAUSS
                                                    Acting United States Attorney

                                              By:    _/s/
                                                     Kiersten A. Fletcher
                                                     Assistant United States Attorney
                                                     (212) 637-2238

cc:    Lisa Connell (by Email)
